DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/01/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 11/01/2021.
Claims 1, 6, 8, 13, 15, and 19 are pending for examination. Applicant amends claims 1, 6, 8, 13, 15, and 19 and cancels claims 4, 7, 11, 14, and 20. The amendments have been fully considered and entered.
Regarding the 35 U.S.C. § 112(a) rejections, in light of the amendments to claims 1, 8, and 15, the 35 U.S.C. § 112(a) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coral Health (“Learn to securely share files on the blockchain with IPFS!”; hereinafter “Coral”) in view of Todd et al. (US 10698879 B1; hereinafter “Todd”) and further in view of Benet (“IPFS - Content Addressed, Versioned, P2P File System,” July 14, 2014, Cornell University).
As per claims 1, 8, and 15, Coral discloses: a method, system, and non-transitory computer-readable storage medium, the system comprising:
receiving a file to be uploaded to a private peer-to-peer network comprising an inter planetary file system, the private peer-to-peer network comprising a plurality of nodes including a sending user device providing the file to be uploaded, wherein the file 
generating a hash value for the file encrypted with the public key of the receiving user device, the hash value beginning with a predetermined identifier indicating that the file belongs to the private peer-to-peer network (Coral, pp. 2-3, IPFS creates a hash of the PDF file, the hash starting with “Qm” which belongs to IPFS); 
creating a blockchain representation of the file, the blockchain representation including at least the hash value of the file and a time stamp to provide an audit trail for changes to the file (Coral, p. 5, creating hash of the IPFS file (i.e., blockchain representation of the file) and timestamp (see diagram at the bottom of p. 5)); and 
in response to a request from the receiving user device, providing, by the processing device, the file to the receiving user device (Coral, p. 4, Mary requests and retrieves the file from the IPFS network).
While Coral discloses storing a collection of hashed files in a subset of plurality of nodes (Coral, p.2), Coral does not explicitly disclose, however Todd teaches or suggest: at least one data processor (Todd, col. 9 line 62 – col. 10 line 1, col.10 lines 49-50 and Fig. 1, at least portions of the system for decentralized data management comprises at least one processor coupled to a memory); and at least one memory storing instructions which, when executed by the at least one data processor (Todd, col. 9 line 62 – col. 10 line 1 and col. 10 lines 56-62, at least one processor coupled to a memory storing 
storing, by the processing device, the hash value of the file in a distributed hash table in a subset of the plurality of nodes (Todd, col. 6 lines 41-56 and col. 7 lines 10-21, hash value of content/file is stored in a distributed hash table (DHT) of a node or a subset of a plurality of nodes),
in response to the providing of the file to the receiving user device, receiving, by the processing device and from the receiving user device, a modified version of the file (Todd, col. 6 lines 49-52, the file will be provided to a requesting device that uses the corresponding hash value key, col. 9 lines 19-28, data set is modified and received); 
in response to receiving the modified version of the file, generating, by the processing device, a new hash value for the modified version of the file (Todd, col. 9 lines 19-28, updated IPFS hash value is generated based on the modified data set); 
appending, by the processing device, the new hash value to the blockchain representation of the file (Todd, col. 9 lines 19-28, updated IPFS hash value is included in the distributed ledger (i.e., blockchain)); and
  updating, by the processing device, the distributed hash table with the new hash value for the modified version of the file (Todd, col. 6 line 63 – col. 7 line 3, each computing resource is configured to maintain a DHT, col. 7 lines 16-19, all nodes keep a DHT, in other words, when a new hash value is generated/updated, the hash value will be updated on the DHT in order to maintain the DHT and keep it current).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coral to include 
The modified Coral does not disclose, however, Benet teaches or suggests: wherein the distributed hash table comprises a Merkle directed acyclic graph, wherein a new hash value corresponding to a change in the file is stored as a new block in the distributed hash table comprising the Merkle directed acyclic graph (Benet, section 3.5 and section 2.1 and 2.3, IPFS builds a Merkle distributed acyclic graph (DAG) on top of the distributed hash table (DHT), section 2.3, wherein the Merkle DAG is able to implement version control systems that model files changing over time using objects (i.e., file hash value) and adding objects (i.e., new file hash values) as file version changes); and
in response to a request from the receiving user device and upon verification of the receiving user device, providing, by the processing device, the file to the receiving user device, wherein the verification is based upon a public key exchange between the sending user device and the receiving user device and a determination that a hash of the public key of the receiving user device matches a corresponding node identifier of the receiving device (Benet, section 3.1, nodes connect to each other and transfer objects based on requests, however, upon first connecting, peers exchange public keys 
wherein the file is provided by identifying, via the distributed hash table, a nearest node of the plurality of nodes that contains the hash value (Benet, section 2.1.2, enabling nodes to query peers in their region first (i.e., identifying peers in their region first) that hash the key (i.e., hash value), “finding nearby data without querying distant nodes”. In other words, nodes in their region and outside/distant nodes contain the hash key, however, the nearest nodes in their region will by queried/identified first, which meets this limitation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the modified Coral to include a DHT comprising a Merkle DAG as taught by Benet for the benefit of enabling powerful file distribution strategies (Benet, section 1, ¶4). Furthermore, it would have been obvious to include verifying the node based on a public key received from a public key exchange before providing the file as taught by Benet for the benefit of protecting against malicious attacks by securing node ID generation and preventing Sybill attacks by requiring nodes to create a PKI key pair, derive their identify from it, and sign their messages to each other (Benet, section 2.1.3 ¶1-2). Furthermore, it would have been obvious to include providing the file by identifying a nearest node as taught by Benet for the benefit of greatly reducing the latency of lookups for obtaining the file (Benet, section 2.1.2).
 
As per claims 6, 13, and 19, claims 1, 8, and 15 are incorporated respectively, and the modified Coral does not disclose, however, Todd teaches or suggests: storing the new hash value in a second subset of the plurality of nodes (Todd, col. 6 lines 41-56 and col. 7 lines 10-21, hash value of content/file is stored in a distributed hash table (DHT) of a node or a subset of a plurality of nodes (i.e., subset of the plurality of nodes may be one second node), col. 7 lines 15-27, hash value of data is stored in the “have list” and “want list” of nodes which means that the hash value of data may be stored in a second plurality of nodes as well, col. 6 line 63 – col. 7 line 3, each computing resource is configured to maintain a DHT, col. 7 lines 16-19, all nodes keep a DHT, in other words, when a new hash value is generated/updated, the new hash value will be updated on the DHT in order to maintain the DHT and keep it current).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the modified Coral to include storing the hash value of the file in DHT of corresponding nodes and updating the DHT with new hash values corresponding to modified documents as taught by Todd for the benefit of overcoming the drawbacks of centralized data management approaches by providing a decentralized, peer-to-peer ledger and file system across an entire extended multi-cloud environment (Todd, col. 4 lines 20-25 and col. 7 lines 28-41). Furthermore, the teachings of Todd would be obvious for the benefit of keeping track of files being modified in the IPFS network (Todd, col. 8 lines 5-18).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Struttmann (US 20170364701 A1) teaches the use of a Merkle directed acyclic graph for detecting instances of tampering, e.g., by recalculating cryptographic pointers each time a new document or other record is added to the DAG each time anew block is added ([0116]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437